Hamilton, Judge,
delivered the following opinion:
During the trial of this case it was stated in open court, by counsel for the defendant, that there had been an attempt by the plaintiff’s next friend to intimidate a witness. This looked like a matter of contempt if it occurred. The court set the matter for Saturday at 11 o’clock, hut through some misunderstanding the marshal overlooked it, and the matter was not brought up. I told counsel for the plaintiff that it would come up, if it came up at all, next Monday. I have been looking into the matter, and it seems that there is more involved. Here is a statement made in open court, before the jury, as to an attempt to intimidate a witness. If the facts hear that out, the court would have to take drastic steps against the party. If the statement made in open court, in the presence of the jury, was not well founded, the court would have to look into the statement as made by an attorney of this court, and see what should be done in the premises.
It is a matter that impresses the court a great deal. If there is any one thing a court is for, it is for the administration of justice, without influence of any kind. So the matter will come upon next Monday in one of two shapes. I make no special order except setting the whole matter for next Monday. And it will have to be shown to the court, either that there was an intimidation or no intimidation, or that the counsel had or did not have good reason to make the statement.